Citation Nr: 0947433	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-14 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

In his October 2006 claim, the Veteran seeks entitlement to 
service connection for PTSD.  However, his August 2006 
treatment records indicate that he was diagnosed with PTSD 
and dysthymic disorder, his November 2006 records show he 
displayed symptoms of anxiety and depression, and his 
February and April 2007 VA treatment records reflect that he 
was treated for anxiety and depression.  During the pendency 
of this appeal, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the appeal of 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a 
claim for benefits based on PTSD encompassed benefits based 
on another acquired psychiatric disorder because the evidence 
developed during the processing of the claim indicated that 
the symptoms for which the claimant was seeking VA benefits 
may have been caused by another acquired psychiatric 
disorder.  The June 2007 rating decision only addressed the 
claim for benefits due to PTSD, not another acquired 
psychiatric disorder.  In readjudicating the claim, the 
possibility of service connection for the other acquired 
psychiatric disorders must also be addressed.  


FINDINGS OF FACT

1.  The Veteran has not been shown to have engaged in combat 
with the enemy or to have been a prisoner of war (POW) during 
his period of service.

2.  The record does not contain credible supporting evidence 
that the Veteran's claimed in-service stressor occurred. 

3.  The Veteran has not been shown to have an acquired 
psychiatric disorder, including PTSD, that is causally or 
etiologically related to his active service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23, 353-56 (Apr. 30, 2008).  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159 (b)(1).  

In this case, the RO did provide the Veteran with notice in 
January 2007 prior to the initial adjudication of the claim 
in June 2007.  Therefore, the timing requirements of the 
notice as set forth in Pelegrini have been met and to decide 
the appeal would not be prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the January 2007 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the April 2008 statement of 
the case (SOC) and the August 2009 supplemental statement of 
the case (SSOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the January 2007 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2007 letter notified the Veteran that he must provide 
enough information about his records so that they would be 
requested from the agency or person that has them.  Those 
letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the January 2007 
letter informed him that it was his responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.  

Further in Dingess/Hartman v. Nicholson, the United States 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, VA 
is required to review the evidence presented with the claim 
and to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the claimant 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the January 2007 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  All identified and available VA and 
private treatment records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claim.  In 
this case, the Veteran's service treatment records are on 
file, as are post-service VA and private treatment records 
identified or submitted by the Veteran.  Despite being given 
the opportunity to do so, the Veteran has neither submitted 
nor identified any additional post-service VA or private 
clinical records pertaining to his claim and none is evident 
from a review of the record.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2009). 

With respect to evidence corroborating the Veteran's claimed 
in-service stressor, the Board notes that the RO obtained his 
service treatment and personnel records, so that such records 
could be reviewed for any evidence corroborating the 
incident.  A search of morning report was also conducted and 
the pertinent findings related thereto were included in the 
claims file.  A review of the claims folder indicates that 
the RO made several attempts to obtain additional records to 
verify the Veteran's specified stressors.  In April 2007, the 
RO sent the Veteran a letter seeking more detailed 
information regarding his claimed stressor(s) as well as a 
PTSD stressor analysis form for him to complete.  The letter 
also asked the Veteran to provide a two-month date range 
during the time the events in question occurred, his unit of 
assignment and the geographic location at the time such 
events occurred.  

The Veteran completed the stressor analysis form in March 
2008 and provided the necessary information based on what he 
could recall.  The record reflects that a May 2008 Request 
for Information under PIES (Personal Information Exchange 
System) code 020 returned no supportive evidence.  The RO 
subsequently sent the Veteran another letter in May 2008 
asking him again to provide more detailed information, 
including a narrower time frame for when the stressful 
event(s) in question occurred, the approximate location of 
the event(s), names of the individuals he referenced in his 
stressor form, and supporting statements from individuals 
with whom the Veteran may have discussed the incident or who 
may have witnessed the incident.  

In June 2008, the Veteran submitted another statement in an 
attempt to provide the requested information.  The Board 
observes that in August 2008 the RO issued a memorandum 
indicating that there was a lack of information required to 
corroborate stressor(s) associated with a claim for service 
connection for PTSD.  A detailed rationale was provided.  
Specifically, the RO outlined the details of the Veteran's 
purported stressors and provided supporting rationale for its 
conclusion that the evidence was insufficient to the U.S. 
Army Joint Service Records Research Center (JSRRC).  The 
Board agrees.

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the Veteran in 
obtaining records pertaining to his claimed in-service 
stressor.  The Veteran has not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  Thus, the Board finds compliance with the 
applicable development procedures, and there is no indication 
that there is additional available evidence to substantiate 
the Veteran's claim that has not been associated with the 
claims folder.

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim on appeal.  The case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an 'in-service 
event, injury or disease,' or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
for the claim for PTSD because, as will be discussed below, 
his alleged stressors were not corroborated and without a 
corroborated stressor, service connection for PTSD cannot be 
granted.  38 C.F.R. § 3.304(f).  Accordingly, it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim for PTSD in this case.  38 
C.F.R. § 3.159 (c)(4)(i). 

Additionally, the RO has not afforded the Veteran a fully 
comprehensive VA examination with a report containing an 
opinion as to the etiology of his claim for an acquired 
psychiatric disorder.  As will be discussed more thoroughly 
below, there is no evidence of the Veteran's alleged in-
service stressor, nor is there evidence linking the Veteran's 
claimed disorder to service.  Therefore there is no 
reasonable possibility that a VA examination would result in 
findings favorable to the Veteran.  Accordingly, the Board 
finds that an etiology opinion with respect to the Veteran's 
claim for an acquired psychiatric disorder is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
an SOC and SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.  

II.	Law and Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during  
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible, 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" or was a prisoner of war (POW) as 
established by official records, including recognized 
military combat citations or other supportive evidence.  If 
the VA determines that the Veteran engaged in combat with the 
enemy or was a POW and the alleged stressor is combat or POW 
related, then the Veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, 
however, the VA determines that the Veteran did not engage in 
combat with the enemy or was a POW, or that the Veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the Veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Further, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the persons' response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 19 Vet. App. 128, 141 (1997).  

On October 29, 2008, VA amended 38 C.F.R. § 3.304(f) to 
eliminate the requirement of evidence corroborating the 
occurrence of a claimed in-service stressor in claims in 
which PTSD is diagnosed in service.  See 73 Fed. Reg. 64,208.  
If the evidence establishes a diagnosis of PTSD during 
service and the claimed stressor is related to that service, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the Veteran did not engage 
in combat with the enemy during active service.  The 
Veteran's duties as verified by available service personnel 
records have not been recognized as combat-related.  In this 
regard, the Veteran's service records list his military 
occupational specialty (MOS) was light truck driver with the 
58th Transportation Light Truck Unit.  There is no indication 
that he was assigned to or participated in combat duties.  
Nor do his available service records show that he received 
any awards or decorations indicative of combat service, such 
as a Bronze Star with V Device or Purple Heart.  The Board 
does acknowledge that the Veteran was awarded the Vietnam 
Service Medal.  This award is not indicative of combat.  
Moreover, in light of his non-combat MOS, lack of combat 
decorations, and post-service service statements, the Board 
finds that any assertion by the Veteran of engaging in combat 
is not credible.  In sum, the Board finds that the Veteran is 
not shown to have engaged in combat with the enemy.  

As the record contains no evidence that the Veteran engaged 
in combat with the enemy during active service, and he did 
not contend, nor has the evidence established that he was a 
POW or diagnosed with PTSD in service, there must be credible 
supporting evidence of record that the alleged stressor(s) 
actually occurred in order to warrant service connection.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  The Veteran has 
reported several in-service stressors; however, these alleged 
stressors have not been verified.  

In this regard, the Board notes that in his March 2008 PTSD 
stressor analysis form, the Veteran reported experiencing 
several in-service stressors while serving as a driver in the 
convoys assigned to the 58th Transportation Light Truck Unit 
in Vietnam..  He explained that his duties included "hauling 
supplies, soldiers, ammunition, bomb fuses, jet fuel, 
gasoline and other needed supplies from the ships to the 
appropriate military locations within Vietnam."  He further 
explained that during their missions, armed soldiers would 
accompany the convoys to provide protection because jet fuel 
and bomb fuses were incredibly explosive.  Based on his 
statement, the drivers had to be on heightened alert because 
they were informed that the cargo could explode if a spark 
was ignited nearby.  He further stated that their 
destinations ranged from 40 to 90 miles away from their home 
base in Qui Nhon, and during the drives their trucks would be 
shot at on at least two or three occasions a week by the 
enemy, but they were not allowed to return fire.  

In May 2008, the RO sent the Veteran a letter seeking a two-
month time frame for when these stressful events occurred, as 
well as specific locations wherein these events occurred.  In 
a June 2008 statement, the Veteran asserted that he was 
stationed in Vietnam from August 1965 through January 1966, 
but he could not recall the exact dates in which the 
stressful events occurred.  Based on the information 
provided, the RO did attempt to verify this stressor.  
However, in August 2008, the RO issued a memorandum 
indicating that the alleged stressor could not be verified.  
In particular, it was noted that the Veteran was unable to 
provide a two-month time frame for the dates in which these 
incidents occurred.  

The Veteran has also asserted that he had to transport dead 
bodies in body bags to their home base and other bases in 
order to avoid further decomposition.  The Veteran reported 
witnessing hundreds of dead bodies, both "ours and theirs."  
In the May 2008 letter, the RO asked the Veteran to provide 
names of individuals whose bodies he came across, a specific 
date or two-month time frame for when these incidents 
occurred, and the approximate location of these events.  In 
his June 2008 statement, the Veteran reported that the "body 
bags that [he] saw were brought in from other areas" and 
"[he] didn't know them."  The August 2008 memorandum 
reflected that unit records could not be searched without the 
specified information.  

In addition, the Veteran also indicated that the convoys 
often had to stop in villages to wait for other vehicles to 
catch up to their convoy.  While they were in these villages, 
they were able to purchase food and drinks from the locals.  
He stated that in December 1965, a member of his unit, 
Sergeant Turner, purchased items from the locals and died.  
The Veteran believes he died as a result of food poisoning.  
He also stated that he assisted in carrying his body.  In the 
May 2008 letter, the RO requested Sergeant Turner's first 
name and the approximate location of this incident.  In his 
June 2008 statement, the Veteran asserted that he could not 
recall Sergeant Turner's first name.  It was noted in the 
August 2008 memorandum that all morning reports, the Vietnam 
Wall and the F-drive were negative for a Sergeant Turner from 
the Veteran's unit.  

Moreover, in the August 2008 memorandum, the RO determined 
that the required information to corroborate the stressful 
events the Veteran described was insufficient to send to the 
U.S. Army Joint Service Records Research Center (JSRRC) 
and/or to conduct meaningful research of the National 
Archives & Records Administration (NARA) records.  The August 
2008 memorandum also detailed the attempts to obtain 
additional information from the Veteran.  The Veteran has not 
provided any additional information necessary to verify the 
alleged stressor, despite the May 2008 letter discussed above 
that informed him such information was necessary to 
substantiate his claim.  Thus, the Board concludes that the 
Veteran's alleged stressors have not been corroborated, nor 
has sufficient information been provided to warrant further 
corroboration attempts.  

In addition, the Board concludes that no other acquired 
psychiatric disorder was incurred in service.  The Veteran's 
service treatment records do not support his claim as they 
contain no evidence of PTSD or any psychiatric disorder.  
Importantly, his January 1966 separation examination was 
negative for complaints, treatment or diagnosis of PTSD, 
anxiety, depression or excessive worry, or nervous trouble of 
any sort, and his January 1966 clinical evaluation was 
normal.  Moreover, the Veteran did not seek treatment until 
many decades following his separation from service.  The 
Board notes that the first medical evidence of record 
reflecting psychiatric treatment was in August 2006.  
Therefore, the Board finds that an acquired psychiatric 
disorder did not manifest in service or for many years 
thereafter.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest manifestations of an 
acquired psychiatric disorder, the Board notes that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J. writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that an acquired 
psychiatric disorder manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis of an acquired psychiatric 
disorder, including PTSD, to the Veteran's military service.  
As discussed above, the Veteran did not have any complaints, 
treatment, or diagnosis of an acquired psychiatric disorder 
in service or for many decades thereafter.  As such, there 
was no event, disease, or injury in service to which a 
current disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  

The Veteran's records reflect that he underwent a psychiatric 
intake assessment in August 2006, and was diagnosed with 
chronic PTSD and dysthymic disorder.  His November 2006 
records also show that the Veteran displayed symptoms of 
depression and anxiety and his February and April 2007 VA 
treatment records indicate that he received treatment for 
anxiety and depression.  The Board also acknowledges that the 
Veteran is continually diagnosed with and treated for PTSD, 
as reflected in his VA treatment records dated August 2006  
through June 2009.  However, VA is unable to corroborate the 
Veteran's claimed in-service stressors, and his lay 
testimony, standing alone, is insufficient to establish 
service connection.  Cohen v. Brown, 10 Vet. App. 128, 147 
(1997) (citing Moreau, 9 Vet. App. at 395).  Further, the 
Veteran's diagnosis of PTSD, dysthymic disorder, depression 
and anxiety have not been related specifically to any 
corroborated in-service event, or otherwise shown to be 
etiologically related to service.  Simply put, in light of 
the paucity of evidence to document his purported stressor 
and his overall vagueness regarding these alleged events, the 
Board assigns very little credibility to the Veteran's 
statements pertaining to the relationship between his current 
psychiatric disabilities and his active service.

As discussed previously, the Veteran has not had a VA 
examination because the evidence of record does not 
corroborate the Veteran's assertions that he suffered an 
event, injury or disease in service and that his claimed 
disability is etiologically  related to the claimed event, 
injury or disease.  See 38 C.F.R. §§ 3.159(4)(b) (c).  

Thus, because the Veteran's diagnoses of PTSD, dysthymic 
disorder, depression and anxiety are not shown to be based 
upon a corroborated in-service stressor, or otherwise 
etiologically related to service,  the claim for service 
connection for an acquired psychiatric disorder, including 
PTSD, must be denied.  Although the Veteran might sincerely 
believe that his acquired psychiatric disorders, including 
PTSD, are related to his service, he is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis and absent a professional 
medical opinion linking a current disorder to a corroborated 
stressor, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, including PTSD.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


